Citation Nr: 0829051	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  03-26 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.	Entitlement to an increased evaluation for a service-
connected right chronic rotator cuff injury, currently 10 
percent disabling. 

2.	Entitlement to service connection for hearing loss, left 
ear. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from December 1985 to June 
2002.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 RO decision.  

The Board notes that additional issues were included in the 
August 2003 statement of the case.  These issues were 
addressed in the November 2007 RO decision and are no longer 
on appeal before the Board.  

In the September 2003 VA Form 9, the veteran requested a 
Board hearing at the RO, however, in December 2003, the 
veteran filed a statement withdrawing that request.  

The Board also received additional medical evidence from the 
veteran after certification to the Board.  In July 2008, the 
veteran elected to waive initial consideration of the new 
evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2007).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The service-connected right chronic rotator cuff injury is 
manifested by the inability to lift objects above shoulder 
level or reach overhead, loose movement, occasional 
dislocation and severe pain.

3.	The competent medical evidence of record shows that 
hearing loss, left ear is not a compensable disability and is 
not related to service. 


CONCLUSIONS OF LAW

1.	The criteria for a 20 percent evaluation for a service-
connected right chronic rotator cuff injury have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Codes 5201 and 5299-5203 (2007).

2.	Hearing loss, left ear, was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in May 2007 that fully addressed all 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of supplemental statements of the case issued in November 
2007 and February 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection for his right chronic rotator cuff injury.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  Regarding 
the claim for hearing loss, the May 2007 VCAA letter provided 
this notice.  Any error regarding this notice was harmless 
given that service connection is being denied for hearing 
loss, hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded VA medical examinations 
in February 2002 and October 2007.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

RIGHT CHRONIC ROTATOR CUFF INJURY 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement. 38 C.F.R. § 4.45 (2007).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
veteran timely appealed the ratings initially assigned for 
these disabilities, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  

The veteran's right chronic rotator cuff injury is currently 
rated 10 percent disabling by analogy under Diagnostic Code 
5299-5203.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5203, a 
20 percent evaluation requires nonunion with loose movement 
or dislocation.  38 C.F.R. § 4.71a, DC 5203 (2007).  

The disability may also be rated on impairment of function of 
the contiguous joint. Limitation of motion of the shoulder of 
the major arm warrants a 20 percent rating if arm motion is 
limited to the shoulder level.  A 30 percent rating is 
warranted if motion is limited to mid-way between the side 
and shoulder level.  A 40 percent rating is warranted if 
motion is not greater than 25 degrees from the side.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2007).

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  For forward 
elevation (flexion) and abduction, normal range of motion for 
the arm is from the side of the body (zero degrees) to above 
the head (180 degrees) with the mid-point of 90 degrees where 
the arm is held straight out from the shoulder.  For external 
rotation, normal range of motion for the arm is from the 
shoulder level (zero degrees) to in line with the side of the 
head (90 degrees).  For internal rotation, normal range of 
motion for the arm is from the shoulder level (zero degrees) 
to in line with the side of the torso (90 degrees).  38 
C.F.R. § 4.71, Plate I.

In a VA QTC Examination in February 2002, the veteran 
reported pain in the right bicipital groove.  He had 
complaints of pain, weakness, inflammation, instability, 
dislocation, fatigue and lack of endurance.  He reported 
constant excruciating pain and could not lift heavy objects.  
A physical examination of the shoulder showed abnormal right 
shoulder with swelling, effusion, instability, weakness and 
abnormal movement.  His range of motion was normal with 
severe pain.  An x-ray showed Type III acromion process which 
was commonly associated with chronic rotator cuff injury.  
The examiner opined that the right shoulder disability had 
minor to moderate effect on his occupational and daily life.  

A September 2006 MRI shows a rotator cuff tear in the right 
shoulder.  A September x-ray of the right shoulder was 
normal.  An October 2006 treatment note indicated right 
shoulder pain at 90 degrees.  

In July 2007, the veteran had complaints of limited range of 
motion and painful motion.  He was unable to lift heavy 
objects overhead.  He reported loose movement, dislocation at 
times, and shoulder aches causing sleep disturbance.  

An October 2007 VA Compensation and Pension Examination shows 
that the veteran had complaints of pain and popping in his 
right shoulder.  He also had flare ups that would last 1 to 2 
days and were precipitated by activity.  The range of motion 
in his shoulder was flexion 0 to 140 degrees with pain at 130 
degrees; abduction 0 to 105 with pain at 70 degrees; internal 
rotation 0 to 70 degrees with pain at 60 degrees; and 
external rotation 0 to 90 degrees with pain at 80 degrees.  

The examiner found right shoulder rotator cuff tendonopathy 
that had significant effects on his occupation.  The veteran 
was assigned different duties and given an ergonomic 
keyboard.  The disability had moderate effects on his chores, 
shopping, recreation, traveling, bathing, dressing, 
toileting, and grooming.  The veteran was not able to reach 
above his head and had to adjust the height of shelves in his 
home to a lower level.  

In an April 2008 Radiology Report, a radiologist compared 
current images with September 2006 images of the right 
shoulder.  The veteran had an essentially normal shoulder 
examination.  The veteran had full active and passive range 
of motion in his shoulder.  

The Board finds that the medical evidence of record warrants 
a 20 percent rating.  There is evidence that the veteran was 
unable to lift objects over his head or reach above his head.  
There was also evidence that the veteran had loose movement 
in his shoulder and dislocation at times.  However, the 
medical evidence also shows the range of motion was normal in 
the veteran's shoulder and not limited to shoulder level.  
Some evidence shows limitation of motion, with severe pain.  
When the medical evidence shows evidence both for and against 
the veteran's claim for an increased evaluation, reasonable 
doubt is resolved in favor of the veteran.  The Board has 
reviewed all the medical evidence of record and has 
considered the evidence of loose movement, dislocation, 
severe pain, as well as trouble lifting objects overhead and 
reaching overhead.  The Board affords the veteran the benefit 
of the doubt and finds that the disability approximates a 20 
percent rating.  

The Board finds that a 30 percent rating is not warranted in 
this case because there is no evidence that limitation of 
motion is limited midway between side and shoulder.  
Additionally, even after consideration of additional 
functional limitation due to such factors as pain, weakness, 
fatigability and incoordination, the Board finds that there 
has been no demonstration of disability comparable to the 
criteria for the 30 percent rating, for limitation of major 
arm motion as such factors have already been contemplated in 
the current evaluation.  38 C.F.R. §§ 4.40, 4.45; Deluca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 20 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment beyond that already contemplated in the assigned 
evaluation.  The evidence shows that the veteran was able to 
work with modified duties and an ergonomic keyboard.  Also 
the disability did not necessitate frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.

HEARING LOSS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as an organic disease of the nervous 
system, including sensorineural hearing loss, manifests to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  

Nevertheless, service connection for hearing loss may be 
granted where there is: (1) credible evidence of acoustic 
trauma due to significant noise exposure in service; (2) 
post-service audiometric findings meeting regulatory 
requirements for hearing loss disability for VA purposes; and 
(3) a medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

In this case, in a February 2002 VA QTC Examination, the 
hearing acuity in the veteran's left ear was within normal 
limits.  The audiological examination does not show that the 
auditory thresholds in the veteran's left ear in frequencies 
of 500, 1,000, 2,000, 3,000 or 4,000 were 40 decibels or 
greater.  The highest auditory threshold in the veteran left 
year in the relevant frequencies was 20 decibels.  
Furthermore, the speech recognition score using the Maryland 
CNC Test was 96 percent in the left ear.  

In an April 2004 Audiological Consultation, the veteran's 
hearing in his left ear was within normal limits in the 
frequencies between 250 and 6,000 Hertz.  He also had 100 
percent word recognition.  

A January 2008 VA Compensation and Pension Examination shows 
that the veteran's hearing acuity in his left ear was within 
normal limits for VA rating purposes.  The audiological 
examination does not show that the auditory thresholds in the 
veteran's left ear in frequencies of 500, 1,000, 2,000, 3,000 
or 4,000 were 40 decibels or greater.  The highest auditory 
threshold in the veteran left year in the relevant 
frequencies was 25 decibels.  Furthermore, the speech 
recognition scores using the Maryland CNC Test were 100 
percent in the left ear.  

The Board notes that in both hearing examinations, the 
veteran had mild to moderate hearing loss at 8000 Hertz, 
however, this frequency is not relevant for rating purposes.  
As the veteran's hearing loss was within normal limits 
between 500 and 4000 Hertz, the veteran's hearing impairment 
does not meet the requirements under VA regulations to be 
considered a compensated disability.  See 38 C.F.R. § 3.385.  

The Board notes that because the auditory thresholds do not 
meet the regulatory requirements for compensation, the 
veteran is also not entitled to presumptive service 
connection.   The veteran's hearing loss had not manifested 
to a compensable degree at any time after service, therefore, 
the presumption is not applicable.  See 38 C.F.R. §§ 3.307, 
3.309.  

Furthermore, there is no evidence linking any hearing loss to 
service.  The January 2008 VA examiner opined that any 
hearing loss in the veteran's left ear was not caused by or a 
result of noise exposure in service.  The examiner reviewed 
the service medical records.  The examiner explained his 
opinion and noted that the veteran's hearing was within 
normal limits when the veteran separated from service and his 
current hearing thresholds were considered clinically normal.  
Therefore, the veteran's claim for service connection must 
also be denied because there is no medical evidence of a 
nexus between any hearing loss and a disease or injury in 
service.  

The Board has considered the contentions of the veteran that 
hearing loss originated in service because he had various 
duties on a flight line, had weapons training and was an 
instructor.  The veteran, however, has not demonstrated that 
he has any medical expertise to make such an opinion or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board notes that while the veteran is competent 
to report symptoms, he does not have medical expertise and 
therefore cannot provide a competent opinion regarding 
diagnosis or causation of a hearing disability.  Id. 

The Board finds that the preponderance of the evidence is 
against the claim for service connection for hearing loss in 
the veteran's left ear because the veteran's hearing loss 
does not meet the regulatory threshold to be considered 
disabling and the medical evidence does not link hearing loss 
to noise exposure in service.  Therefore, the benefit-of-the-
doubt rule does not apply and the veteran's claim for service 
connection for hearing loss, left ear must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

A 20 percent evaluation for a service-connected right chronic 
rotator cuff injury is granted, subject to the laws and 
regulations governing the payment of monetary awards.  

Service connection for hearing loss, left ear is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


